DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a twine tensioner arrangement classified in A01F15/145.
II. Claims 9-11, drawn to a computer implement method, classified in A01F15/0858.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus such as the type of baler that does not require knotters or a twine tensioner arrangement that does not use rollers comprising lobes for providing tension to the twine. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (see MPEP § 808.02). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Nathan Whitlock on September 22, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-11 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
An action on the merits of the elected claims 1-8 follows. 

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of “a displaceable armature (claims 1 and 6)”, “a signaling apparatus (claim 1)”, “an agricultural vehicle (claim 5)”, “a baler (claim 5)”, and “a plurality of knotters” (claim 5)” must be shown.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a reference number “44” as described in the specification, paragraph 34. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1-3 are objected to because of the following informalities:
In claim 1, line 7, “signalling” is British English, it should be changed to -- signaling -- to conform to American English. 
In claim 2, line 1, “signalling” is British English, it should be changed to -- signaling -- to conform to American English. 
In claim 3, line 2, “signalling” is British English, it should be changed to -- signaling -- to conform to American English. 
Appropriate correction is required.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for the limitations, “the signals” and “the control unit” in the claim as it is depended on claim 1. For the purpose of examination, claim 4 is treated as it is depended on claim 3, which is where the control unit recited.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over White (FR 2 547 481 A1) in view of Fritze (EP 2 206 650 A1).
Regarding claim 1, White discloses a twine tensioner arrangement (10) for a baler comprising a pair of rollers (18 and 22),
wherein each of the rollers is rotatable about a shaft (at 66) and comprises circumferential lobes (64),
wherein at least one (i.e. the shaft of the roller (22) is displaceable) of the shafts is mounted on a displaceable armature (24).
White does not disclose a displacement measurement apparatus measures displacement of the armature, and a signaling apparatus generates a signal if the displacement of the armature exceeds a predetermined value.
Fritze teaches it is old and well known in a strap tensioning art to provide a strap tensioner arrangement (10) with a displacement measurement apparatus (26) to measure displacement of an armature(33B) that hold a moveable roller (14), and a signaling apparatus generates a signal if the displacement of the armature exceeds a predetermined value (see “signal” on page 3, the last 4 lines of the English translation).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the displaceable armature of the movable roller of White with a displacement measurement apparatus measures displacement of the armature, and a signaling apparatus generates a signal if the displacement of the armature exceeds a predetermined value, as taught by Fritze, as another well known apparatuses to stop a tensioning drive in order to start another operation (see page 3, the last 4 lines of the English translation).
Regarding claim 2, the twine tensioner arrangement of claim 1, modified White discloses wherein the signaling apparatus generates the signal if the displacement of the armature exceeds the predetermined value for a predetermined period of time (see page 3, the last 4 lines of the English translation of Fritze).
Regarding claim 3, the twine tensioner arrangement of claim 1, modified White discloses wherein the signaling apparatus comprises a control unit in communication with the displacement measurement apparatus and a user terminal (see page 3, the last 4 lines of the English translation of Fritze), wherein the control unit is configured to receive signals from the displacement measurement apparatus, determine whether the signals from the displacement measurement apparatus represent displacement of the armature in excess of the predetermined value and if the signals from the displacement measurement apparatus represent displacement of the armature in excess of the predetermined value, to transmit a signal to the user terminal (see page 3, the last 4 lines of the English translation of Fritze, which discloses the signal is output).
Regarding claim 4, the twine tensioner arrangement of claim 1, modified White discloses wherein when the signals from the displacement measurement apparatus represent displacement of the armature in excess of the predetermined value, the control unit additionally generates a signal causing operation of the baler to cease (see page 3, the last 4 lines of the English translation of Fritze, which discloses that the tensioning drive, which is an operation of the baler, is stopped).
Allowable Subject Matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 5 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious discloses a combination comprising: a user terminal, a control unit, and memory in communication with the control unit, wherein the control unit is configured to receive a plurality of signals including the displacement signals from each twine tensioner arrangement, compare the displacement signals against a predetermined set of values stored in the memory to determine whether an error condition exists, and when the error condition exists, to generate and transmit a signal to the user terminal to generate an indication of the error condition, in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show tensioners for strapping material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 25, 2022